Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/736,684, filed on January 7, 2020.  In response to Examiner’s Office Action of July 19, 2022, Applicant, on October 19, 2022, amended claims 1, 9, and 15.  Claims 1-7, 9-13, 15-19, and 21-23 are pending in this application and have been rejected below.  
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding 35 U.S.C. § 101 rejection, the amended claims have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. § 101 rejection for further explanation and rationale.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  

Response to Arguments
Applicant’s arguments filed October 19, 2022 have been fully considered but they are not persuasive and/or are moot in view of revised rejections.    Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed October 19, 2022. 
On Pg. 8 of the Remarks, with respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant states in establishing a prima facie case of obviousness, the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious and Applicant stated cited reference does not disclose “time to react”.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  the cited references are directed to sentiment analysis and improving upon this analysis. Stevens discloses real-time extraction of high-value information from data streams via snippets. Par. 132 states “Snippet packet 620 also optionally includes a title 714, text 715 (e.g., if the snippet corresponds to a social media post), and a timestamp 716, as well as other fields.”  The timestamp data clearly discloses the author’s time to react in the claim limitations. Further, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Setayash is now applied for Claims 1, 9 and 15 to support communicating the time to react to a dashboard for display .  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  
 On Pg. 8-9 of the Remarks, with respect to the claim rejection(s) under 35 U.S.C. § 101, Applicant states the amended claims are not directed to an abstract idea and Applicant highlights the similarities to Example 37 and the display on the dashboard.  Applicant also highlight the use of the in-memory database.  In response, the additional element of    “in-memory database” and “in-memory database engine” are computer components  that simply references data, output data, and store data of a business nature as stated in  M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and MPEP 2106.05(d)(II) i. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc. Therefore, there are no limitations in the present claim that transform the abstract idea such that the claim amounts to significantly more than the abstract idea itself.  The claim limitation differ from example 37 where there was modification of the graphical user interface to allow eligibility.  Here, the dashboard screen displays and inputs data which amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  For at least these reasons the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. The claims contain little more than a directive to use computer elements to implement the abstract idea recited by the claims.                                                                                                                                                                                                                                                                                                                          



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-13, 15-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 and 21-23 are directed to a method for brand worth assessment, Claims 9-13 are directed to an article of manufacture for sentiment for brand worth assessment and Claims 15-19 are directed to a system for brand worth assessment.
Claim 1 recites a method for brand worth assessment, Claim 9 recites an article of manufacture for brand worth assessment and Claim 15 recites a system for brand worth assessment, which include receiving from a media source, media data relevant to an entity; storing the sentiment with the media data performing semantic analysis of the media data to determine a sentiment referencing a model based upon the media data and the sentiment to generate an output comprising the media source, the media publisher, a severity index, a time to react, and a positive predicted impact value upon a brand of the entity; communicating the time to react to a dashboard for display; communicating the output listing documents of the media data according to severity index, and a role affected by the media data; providing an option to adjust the severity index and to update the role; receiving a second user input as an adjustment of the severity index; and receiving a third user input to update the role .  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity”- business relations.  The recitation of a ‘media publisher”, “dashboard screen”,  “dashboard”, “computer system”, “computer readable storage medium”, “in-memory database”, “processor”, “software program”, “in-memory database engine” and “computer” nothing in the claim elements preclude the step from being “Methods of Organizing Human Activity”- business relations.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “media publisher”, “dashboard screen”, “dashboard”,  “computer system”, “computer readable storage medium”, “in-memory database”, ;“processor”, “software program”, “in-memory database engine” and “computer”  is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Claim 1, 9 and 15 recite “receiving from a source, media data relevant to an entity”; “storing the sentiment with the media data in a database”; “communicating the time to react to a dashboard for display”; and communicating the output to a first and second dashboard” are considered to be insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g).  Furthermore, the claim 1, claim 9 and claim 15 recite using one or more semantic analysis techniques. The specification discloses the semantic analysis at a high-level of generality, providing examples of different techniques that may be applied. The general use of a semantic analysis does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the natural language processing is solely used a tool to perform the instructions of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in sentiment modeling analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “media publisher”, “dashboard screen”, “dashboard”,  “computer system”, “computer readable storage medium”, “in-memory database”, ;“processor”, “software program”, “in-memory database engine” and “computer”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving and storing sentiment data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.. 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-7, 10-13 and 16-19 recite the additional elements referencing financial data to generate the impact value; the output comprises a role affected by the media data; referencing organizational data of the entity to generate the role; media data comprises leaked information of the entity; and the role comprises a leaker of the leaked information; referencing financial data to generate the impact value; creating the model from a corpus of training data; the dashboard receiving an adjustment of the severity index; adding the adjustment to the training data; and updating the model using the training data including the adjustment; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 9 and 15. Regarding Claims 16-18 recite the additional element of “in-memory database” and “in-memory database engine”- simply references data, outputs data, and stores data of a business nature; and Claims 5 and 19 recite the additional element of “webcrawler“ and it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and MPEP 2106.05(d)(II) i. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6- 7, 9, 11-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al., WIPO Publication No. 2019133928A1 [hereinafter Stevens], in view of Setayesh et al., US Publication No. 20160034571 A1 [hereinafter Setayesh], in further view of Briere et al., US Patent No. 7966369B1 [hereinafter Briere]. 
Regarding Claim 1, 
Stevens teaches
A computer-implemented method comprising: receiving from a media source via a media publisher, media data relevant to an entity; (Stevens Par. 116-“ Figures 5A-5B illustrate a data environment that includes data sources 402 and a schematic representation of a massively-parallel computer system 520 for real-time extraction of information satisfying one or more mission definitions (e.g., filter graphs), which may be of high value for a user of the system (hereinafter referred to as“high-value information”) from data streams, according to some implementations. System 520 includes a Harvester 522. Harvester 522 collects posts (e.g., data) from multiple Data Sources 502 (see Figure 5A) such as social media websites, internet forums that host conversation threads, blogs, news sources, etc. In some implementations, the posts include a content portion and one or more source characteristics, such as an author and/or a publisher.”)
performing semantic analysis of the media data to determine a sentiment; (Stevens Par. 345-“ In some implementations, the first filter includes one or more of the group consisting of: lexical filters 304, vocabulary filters 306, semantic filters 308, statistical filters 310, thematic ontologies 312, and corrective feedback 314. The first filter can also be embodied as regular expressions, such as the regular expression 402 which accepts phrases like“Best Car Wash Ever,”“Best Burger Ever,” and“Best Movie I have ever seen.”; Par. 642-“ The analysis of social media data, including content and volume changes (e.g., anomaly, spikes), not only enables one to be informed about happenings in the social media world, but also to identify relevant events (e.g., a sudden influx of positive sentiment about a presidential candidate) and ascribe a reason (e.g., cause) for the observed occurrence (e.g., a candidate has dropped out of the race).”)
storing the sentiment with the media data in an in-memory database (Stevens Par. 526-“ Unprimed In-Memory Cache - As noted above, the author annotation system AD06-100 uses a hashmap as its first level (level 1) cache AD06-116 database. This cache stores author-attribute data obtained from author-attribute database AD06-102 and, unlike most other data lookup caches, this cache is not primed at startup.”);
an in-memory database engine of the in-memory database referencing a model based upon the media data and the sentiment to generate an output comprising the media source, the media publisher, a severity index and a positive predicted impact value upon a brand of the entity (Stevens Par. 158-“ Figures 14A-14B illustrates an analytics/alarm hyper-engine system 538 (see Figure 5) in accordance with some implementations. In some implementations, analytics data is collected and stored for different mission definitions (e.g., mission definition 1402). In some implementations, packet volumes for all streams are continuously calculated according to their publisher time and media type. Low latency access is required for two uses of analytics data— instantaneous monitoring and historical querying. Both instantaneous monitoring and historical querying require loading, organizing and delivering millions of data points. Instantaneous monitoring requires continuous calculation of volume averages to support trend analysis for predictive analytics and threat detection.”; Par. 159-“ In some implementations, the alarm analytics HyperEngine 538 is divided into two main pathways (e.g., sub-components), real-time pathway 1401 (shown in Figure 14A) and a long-term pathway 1403 (shown in Figure 14B), to provide optimum performance for processing, real-time and/or nearly real-time monitoring and historical queries. The real-time pathway 1401 is the entry point for streams of classified packets. In some implementations, a stream of classified packets (sometimes referred to as“classification streams”) exists for each mission definition and comprises packets broadcast to the mission definition as well as information indicating whether the packet was accepted, or not accepted, by the mission definition. The real-time pathway 1401 operates on continuously changing data at high transmission rates while providing fast access to millions of data points. In some implementations, the following tasks are performed within a data flow in the real-time pathway 1401 :
• Receiving classification streams from each executable mission definition;
• Continuously calculating analytics for each classification stream;
• Regularly publishing analytics data to a real-time store;
• Caching real-time data packets to minimize retrieval latency and network traffic; and • Serving applications large quantities of stream analytics data at high speed.”; Par. 103-104)
the in-memory database engine storing the time to react and the positive predicted impact in the in-memory database under a header comprising the media source and the media publisher; (Par. 132-“ Figure 7 illustrates example data structures for snippet packets 620, author packets 622, and publisher packets 624. Snippet packets 620 include a field for a hash key created by Snippet Hasher 614 for the snippet (Snippet UUID 711), a hash key created by Author Hasher 616 for the author of the snippet (Author UUID 712), and a hash key created by Publisher Hasher 618 for the publisher of the snippet (Publisher UUID 713). Author UUID 712 and Publisher UUID 713 are used by Author/Publisher Correlator 528 (Figure 1) to associate other information about the author and publisher with the snippet in real-time, including an author’s job, gender, location, ethnicity, education, and job status. Snippet packet 620 also optionally includes a title 714, text 715 (e.g., if the snippet corresponds to a social media post), and a timestamp 716, as well as other fields. …“; Par. 533-535-“ Figure 38A through 38C illustrate a method AD06-400 of annotating a post received from the internet with information about the post’s source, e.g., for use in a system for real-time extraction of high-value information from data streams, in accordance with some embodiments. The method AD06-400 is performed at a data filtering system (DFS) (e.g., computer system 520, Figures 5A-5B, or the Figures labelled AD 18) that includes one or more computers (e.g., servers) having a plurality of processors and memory storing programs for execution by the processors. In some implementations, the method AD06-400 is a continuous monitoring process that is performed without user intervention. The DFS receives (AD06-402) a first post from a source. The first post includes first content. In some embodiments, the source is (AD06-404) an author of the first post. In other embodiments, the source is a publisher of the first post. In some embodiments, the first content is user-entered content. In some embodiments, the first content includes text. In some embodiments, the first post is a social media post (e.g., a FACEBOOK post, Tweet, etc.) More generally, the first post can be a packet received from any of the data sources 502 described with reference to Figures 5A-5B and elsewhere in this document.”; Par. 503;Par. 526-“ Unprimed In-Memory Cache - As noted above, the author annotation system AD06-100 uses a hashmap as its first level (level 1) cache AD06-116 database. This cache stores author-attribute data obtained from author-attribute database AD06-102 and, unlike most other data lookup caches, this cache is not primed at startup.”; Par. 395; Par. 667; Par. 841);

Stevens teaches sentiment analysis and the feature is expounded upon by the teaching of Setayesh:

communicating the time to react to a dashboard for display(Setayesh – Par. 36-38-“ For example, if the sentiment of communications around a recently launched product is overwhelmingly negative, an alert may be triggered, thereby notifying the user. This information may be very helpful to the organization in order to timely resolve the issues(s) related to the launched product rather than awaiting reviews in more traditional news avenues. The goal may be to have a “pulse” on the communications and to be timely notified such that the organization may taken appropriate action. Advantageously, the semantic analysis system may be programmed to include an alerting mechanism in order to communicate a nature (or a change in the nature) of messages/communications of interest to the enterprise users. For example, a user may not always have time/be interested in manually logging into the SaaS system to better understand the nature of messages around a particular topic. Rather, the user may be better served by receiving a communication (e.g., email, text, social media message, etc.) when an unusually high number of messages are being circulated about a topic, or when there is a change in the sentiment of messages around a particular topic, or there is a high number of negative comments/posts/messages being receiving for a particular topic, to name a few example situations. To this end, the semantic analysis system allows for the creation of a number of rules based on which alerts may be received. The alerts, which may include valuable information on the nature/change in nature of the conversation surrounding a desired topic, may empower the organization to best tailor a response to any situation/crisis surrounding the business, if any, and may ensure that the organization receives information about an underlying trend/sentiment that may not have been timely received by conventional means. Although many embodiments disclosed here are discussed in the context of enterprise solutions, it should be appreciated that the inventions disclosed herein may apply to any type of individual, entity and/or organization.”; Par. 57-59-“ A user interface component 120 generates the content that is visually displayed to a user at user station 102. The user interface component 120 may also be used to retrieve user inputs through the user interface to control the operations of the topic creation engine 124 and/or message categorizer 125. The user interface component 120 may also be used to view one or more generated alerts…”; Par. 86-dashboard); 
and communicating the output to a first dashboard screen listing documents of the media data according to severity index, and a role affected by the media data. (Setayesh - Par. 57-59-“ A user interface component 120 generates the content that is visually displayed to a user at user station 102. The user interface component 120 may also be used to retrieve user inputs through the user interface to control the operations of the topic creation engine 124 and/or message categorizer 125. The user interface component 120 may also be used to view one or more generated alerts….Any of the components/servers in the above-described system may include a bus or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor, system memory (e.g., RAM), static storage device (e.g., ROM), disk drive (e.g., magnetic or optical), communication interface (e.g., modem or Ethernet card), display (e.g., CRT or LCD), input device (e.g., keyboard, touchscreen).”; Par. 86- “For message categorization, the message categorization processor 624 utilizes the semantic space to vectorize the message content. A comparison is performed against the topic vectors to identify one or more topics that may be associated with the message content. If any topics are identified, then the message content can be annotated and/or tagged to identify the topic. Thereafter, the categorized content 644 is released for downstream usage or storage, e.g., to be viewed using a dashboard tool or for routing to a downstream application such as a CRM (customer relations management), HR (human resources), or marketing application.”; Par. 195-196- analysis dashboard) Par. 196-“ Referring now to FIG. 21, an example email alert 2100 is presented. In one or more embodiments, the alert 2100 may comprise a subject 2102 indicating the name of the alert. The email may also indicate a severity or urgency 2104 of the alert. In the illustrated embodiment, the severity is shown to be critical. The contents of the email may further include the number of messages, and the threshold number set as per the rules for the alert, as displayed in the body of the email in portion 2106. The email body may further display the various alert filters set for the messages in portion 2108.”;Par. 172-“ FIG. 15A shows a flowchart 1500 that provides more details of an example approach to apply user rules to the data. At 1502, a query criteria is applied to the sources within the repository. The query criteria may include, for example, indicators, terms, subjectivity, and/or readability criteria. In addition, the query may pertain to socially enriched data from 3.sup.rd parties (e.g., Klout® score, sentiment, entities, categories, tags, classification, etc) Moreover, the query may pertain to demographics derived from multiple sources (such as company, position, income, gender, location, language, time zone).”
in response to a first user input to the first dashboard screen, communicating a second dashboard screen providing an option to adjust the severity index and to update the role (Setayesh Par. 165-“Referring now to FIG. 13B an example process flow 1350 of processing messages in the rules engines is illustrated. At 1352, messages are received from the pipeline. At 1354, messages are distributed, through the message distributors based on the topic of the messages. The message distributors access the local configuration store to determine topics, in one or more embodiments. At 1356, the messages are inputted into designated EPNs. The EPNs are updated with rules and their associated CQLs from the rules manager 1308 through a rules adaptor.”; Par. 204-“ Referring now to FIG. 20, an alert log user interface 2000 is presented. The alert log may be accessed by actuating a log tab 2004 from the topic creation dashboard. The alert log provides a log of created logs and allows the user to add new alerts, delete alerts or modify existing alerts. The log comprises individual alerts 2006 that may be viewed in more detail by actuating a desired alert. The alert log may be used to view a set of parameters set for each alert, history of various alerts, a list of email addresses to which alerts were sent to, etc.”); 
receiving a second user input as an adjustment of the severity index (Setayesh Par. 204-“ Referring now to FIG. 20, an alert log user interface 2000 is presented. The alert log may be accessed by actuating a log tab 2004 from the topic creation dashboard. The alert log provides a log of created logs and allows the user to add new alerts, delete alerts or modify existing alerts. The log comprises individual alerts 2006 that may be viewed in more detail by actuating a desired alert. The alert log may be used to view a set of parameters set for each alert, history of various alerts, a list of email addresses to which alerts were sent to, etc.”); 
Stevens and Setayesh are directed to sentiment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the sentiment analysis of Stevens, as taught by Setayesh, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Stevens with the motivation of goal of semantic analysis is that the analyzed data will then be more relevant to the user, because the data corresponds to an underlying context or meaning desired by the user, while disregarding data that is unrelated to the meaning desired by the user even if it contains the same terms. (Setayesh Par. 40).
Stevens in view Setayesh disclose updates sentiment analysis and the feature is expounded upon by Briere:
…and to update the role (Briere Col4 Ln40-50“For example, those within a particular industry who are tasked with following and/or reporting on industry developments, such as reporters or analysts, i.e., Influencers, must have ready and rapid access to industry news and trends. And, those within a particular industry who are tasked with keeping industry followers informed, such as company sales and marketing departments, i.e., Sellers, are equally motivated to get their message out. The resulting challenge is that of achieving the objectives of Influencers, Buyers, and Sellers as efficiently and effectively as possible.”; Col7Ln34-41-The spider engine fetches, analyzes and tracks data outside of the Data Layer 202, such as web sites or databases found elsewhere on the Internet, by periodically monitor a that data and report any changes in its content.”; Col7 Ln40-50-The Presentation Layer 206 gathers and displays information to users in visual form on various customizable workspaces, or pages, that provide the users with access to and control over the various functionalities of the present invention.”;Col 7&8-“ For example, if a first user populates a categorized list of people from the Database(s) 116 based on their job descriptions, and a second user changes one of those people's job description in the Database(s) 116, the list will be updated automatically at the Presentation Layer 206.”; Col18 Ln56-67& Col19-The People Section of the Gateway provides functionality for organizations to communicate throughout the Gateway about their key people and the roles played by those people. A fundamental feature of the People Section is its ability to assign ownership and control of roles and responsibilities to various people within an organization, such as who is in charge of booths at tradeshows or who is the organization's representative to a particular forum or association. As organizations grow larger, it is particularly difficult to keep track of such assignments, both internally and externally. Reporters, editors, event organizers, etc., all need to be able to efficiently identify and converse with the right people. The People Section facilitates those communications by clearly assigning specific roles to specific people. As those people leave the organization or change jobs, the roles can be easily re-assigned to others.”)
and receiving a third user input to update the role (Briere Fig. 4; Col7Ln34-41; Col8 Ln3-15The present invention also provides a rich architecture of web-based applications for inputting, accessing, comparing, sharing, challenging, hosting and researching information across the Internet. To exchange data across the Internet as described, the present invention includes a variety of supporting applications, such as various Application Programming Interfaces (APIs), pre-coded routines and hosted environments. Thus, as FIG. 3 illustrates, the Business Logic Layer 204 not only drives data back and forth between the Data Layer 202 and the Presentation Layer 204, but also between the Data Layer 202 and other locations on the Internet.”).
Stevens, Setayesh and Briere are directed to sentiment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the sentiment analysis of Stevens in view of Setayesh, as taught by Briere, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Stevens in view of Setayesh with the motivation of collecting and disseminating information in an organized and systematic manner. (Briere Par. 40).
Regarding Claim 2, Claim 11, and Claim 16, Stevens in view of Setayesh in view of Briere teach A method as in claim 1 further comprising…, A non-transitory computer readable storage medium as in claim 9 wherein the method further comprises… and A computer system as in claim 15 wherein the in-memory database engine is further configured to…
referencing financial data to generate the impact value (Stevens Par. 5-“ The implementations described herein may be applied to a number of different applications, including, but not limited to: extraction of high value information from unstructured images in massively parallel processing system, real-time massively parallel pipeline processing system, additional applications directed to specific aspects/improvements of real-time massively parallel pipeline processing system, topic and trend discovery within real-time online content streams, system and method for implementing enterprise risk models based on information posts, additional applications directed to specific models other than risk models, real-time stream correlation with pre-existing knowledge, image harvesting and optimal scalable storage, structurizing parser for unstructured data streams, realtime IOT parallel vector classification, real-time image harvesting and storage system, method for social media event detection and cause analysis, systems and methods for analyzing unsolicited product/service customer reviews, neural network based system for credit/insurance processing using unstructured data, system and method for correlating social media data and company financial data, systems and methods for identifying an illness and course of treatment for a patient, system and method for identifying facial expressions from social media images, system and method for detecting health maladies in a patient using unstructured images, system and method for detecting political destabilization at a specific geographic location based on social media data, system and method for scalable processing of data pipelines using a lockless shared memory system, asynchronous web page data aggregator, applications of distributed processing and data broadcasting technology to real time news service, distributed processing and data broadcasting technology for real time threat analysis, distributed processing and data broadcasting technology for real time emergency response, distributed processing and data broadcasting technology for climate analytics, distributed processing and data broadcasting technology for insurance risk assessment, distributed parallel architectures for real time processing of streams of structured and unstructured data, pulsar systems and methods, bananas core systems and methods, corona blank slate visualization systems and methods, general statistical classification systems and methods, structured and unstructured data and analytical tools, and method for automatic extraction of author features from social media data.”).
Regarding Claim 3,  and Claim 17, Stevens in view of Setayesh teach A method as in claim 1 further comprising…, and A computer system as in claim 15 wherein: the output further comprises…
a role affected by the media data; and the method further comprises referencing organizational data of the entity to generate the role. (Setayesh Par. 172-“ FIG. 15A shows a flowchart 1500 that provides more details of an example approach to apply user rules to the data. At 1502, a query criteria is applied to the sources within the repository. The query criteria may include, for example, indicators, terms, subjectivity, and/or readability criteria. In addition, the query may pertain to socially enriched data from 3.sup.rd parties (e.g., Klout® score, sentiment, entities, categories, tags, classification, etc) Moreover, the query may pertain to demographics derived from multiple sources (such as company, position, income, gender, location, language, time zone).”
Stevens and Setayesh are directed to sentiment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the sentiment analysis of Stevens, as taught by Setayesh, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Stevens with the motivation of goal of semantic analysis is that the analyzed data will then be more relevant to the user, because the data corresponds to an underlying context or meaning desired by the user, while disregarding data that is unrelated to the meaning desired by the user even if it contains the same terms. (Setayesh Par. 40).
.

Regarding Claim 6 and Claim 12, Stevens in view of Setayesh in further view of Briere teach A method as in claim 1 further comprising… and A non-transitory computer readable storage medium as in claim 9 wherein the method further comprises…
creating the model from a corpus of training data.; (Stevens Par. 125-“In some circumstances, the plurality of snippets is the set of snippets that have been accepted by a respective mission. So, for example, when a mission produces (e.g., by filtering) snippets that are pertinent to a particular topic (e.g., cars), those snippets are be made available to Topic Discovery HyperEngine 586 as a corpus from which to generate statistical topic models (e.g., by clustering the plurality of electronic posts). Heuristically, these statistical topic models may be viewed as automatically discovered“trending” sub- topics that are present in those snippets that are pertinent to cars. The Topic Discovery HyperEngine 586 stores information related to the snippets, such as topic information, in the topic discovery store 590. The functionality of the Topic Discovery HyperEngine 586 is described in more detail in Figures 20 and 24.” Par. 255-256-“ [0255] In the TFIDF weighting methodology, a weighting for a candidate term is equal to the local weighting of a candidate term divided by the global weighting of the candidate term. The local weighting (e.g., the frequency of the term appearing in the corpus) is equal to the number of times the term appears in the corpus divided by the total number of words in the corpus. For example, if the word“President” appears five times out of one hundred total words, the frequency of the term“President” appearing in the corpus is five percent. The global weighting (e.g., the frequency of the term appearing in the global corpus) is calculated using the same calculation above for local weighting, except a global corpus (e.g., a larger collection of electronic posts as compared to the corpus) is used instead of the corpus. The Topic Discovery HyperEngine 586 can use the TFIDF methodology to discriminate against words that appear frequently in the corpus but also appear frequently in the global corpus and prioritize words that do not appear frequently in the corpus but also do not appear frequently in global corpus.”); 
Regarding Claim 7, Claim 13 and Claim 18, Stevens in view of Setayesh in further view of Briere teach A method as in claim 6 further comprising:…,  A non-transitory computer readable storage medium as in claim 12 wherein the method further comprises:…, and A non-transitory computer readable storage medium as in claim 9 wherein the method further comprises…
adding the adjustment to the training data; and updating the model using the training data including the adjustment. (Stevens Par. 232-“ In some implementations, the method 2200 further includes, in near real-time, updating (2230) the source profile using the information corresponding to the respective source characteristics.”; Par. 235-“ In some implementations, each of the mission definitions (e.g., filter graphs) includes a plurality of classification models (e.g., filter nodes), each of which is configured to accept or reject individual posts in a data stream based on content and/or metadata information associated with the individual posts. In some implementations, the classification models (e.g., filter nodes) included in a respective mission definition are combined (e.g., arranged) according to a predefined arrangement so as to identify the individual posts with high value information according to the respective mission definition (e.g., based on relevance of content and/or metadata information associated with a post with respect to an interest associated with the filter node).”; Par. 395; Par. 720); 
Stevens teaches sentiment analysis and the feature is expounded upon by the teaching of Setayesh:
the dashboard receiving an adjustment of the severity index. (Setayesh Par. 86- “For message categorization, the message categorization processor 624 utilizes the semantic space to vectorize the message content. A comparison is performed against the topic vectors to identify one or more topics that may be associated with the message content. If any topics are identified, then the message content can be annotated and/or tagged to identify the topic. Thereafter, the categorized content 644 is released for downstream usage or storage, e.g., to be viewed using a dashboard tool or for routing to a downstream application such as a CRM (customer relations management), HR (human resources), or marketing application.”; Par. 196-“ Referring now to FIG. 21, an example email alert 2100 is presented. In one or more embodiments, the alert 2100 may comprise a subject 2102 indicating the name of the alert. The email may also indicate a severity or urgency 2104 of the alert. In the illustrated embodiment, the severity is shown to be critical. The contents of the email may further include the number of messages, and the threshold number set as per the rules for the alert, as displayed in the body of the email in portion 2106. The email body may further display the various alert filters set for the messages in portion 2108. The alert filters provide the user with a better sense of the type of messages that have been collected within the defined time period. As discussed above, the alert filters may enable users to set additional limitations on the collected messages. For example, the user may desire an alert only when a number of negative messages crosses a threshold value. Or, the user may desire an alert only when a number of messages originating from a particular threshold crosses a threshold value.”; Par. 142-“ In one or more embodiments, one or more thresholds may be defined for the alert rule. The thresholds define one or more characteristics of the categorized messages for a topic that trigger an alert. The threshold may refer to a number of messages having particular sentiment. In another embodiment, the threshold may refer to a number of messages originating from a particular source In yet another embodiment, the threshold may refer to a change in a number of messages within a particular amount of time. For example, the threshold may define a number of messages within a particular period of time. In yet another embodiment, the threshold may refer to a change in a sentiment within a particular period of time. For example, if the overall sentiment for a topic goes from positive to negative within a period of a day, an alert may be triggered.”);
Stevens and Setayesh are directed to sentiment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the sentiment analysis of Stevens, as taught by Setayesh, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Stevens with the motivation of goal of semantic analysis is that the analyzed data will then be more relevant to the user, because the data corresponds to an underlying context or meaning desired by the user, while disregarding data that is unrelated to the meaning desired by the user even if it contains the same terms. (Setayesh Par. 40).
Regarding Claim 8 and Claim 14, - Cancelled

Regarding Claim 9, 
Stevens teaches
A non-transitory computer readable storage medium embodying a computer  program for performing a method, said method comprising:  receiving from a media source via a media publisher, media data relevant to an entity; (Stevens Par. 116-“ Figures 5A-5B illustrate a data environment that includes data sources 402 and a schematic representation of a massively-parallel computer system 520 for real-time extraction of information satisfying one or more mission definitions (e.g., filter graphs), which may be of high value for a user of the system (hereinafter referred to as“high-value information”) from data streams, according to some implementations. System 520 includes a Harvester 522. Harvester 522 collects posts (e.g., data) from multiple Data Sources 502 (see Figure 5A) such as social media websites, internet forums that host conversation threads, blogs, news sources, etc. In some implementations, the posts include a content portion and one or more source characteristics, such as an author and/or a publisher.”; Par. 7-“In some implementations, a server system is provided to perform the steps of the method. In some implementations, a non-transitory computer readable storage medium storing a set of instructions, which when executed by a server system with one or more processors cause the one or more processors to perform the steps of the method.”); 
performing semantic analysis of the media data to determine a sentiment; Stevens Par. 345-“ In some implementations, the first filter includes one or more of the group consisting of: lexical filters 304, vocabulary filters 306, semantic filters 308, statistical filters 310, thematic ontologies 312, and corrective feedback 314. The first filter can also be embodied as regular expressions, such as the regular expression 402 which accepts phrases like“Best Car Wash Ever,”“Best Burger Ever,” and“Best Movie I have ever seen.”; Par. 642-“ The analysis of social media data, including content and volume changes (e.g., anomaly, spikes), not only enables one to be informed about happenings in the social media world, but also to identify relevant events (e.g., a sudden influx of positive sentiment about a presidential candidate) and ascribe a reason (e.g., cause) for the observed occurrence (e.g., a candidate has dropped out of the race).”)

storing the sentiment with the media data in a database in an in-memory database (Stevens Par. 526-“ Unprimed In-Memory Cache - As noted above, the author annotation system AD06-100 uses a hashmap as its first level (level 1) cache AD06-116 database. This cache stores author-attribute data obtained from author-attribute database AD06-102 and, unlike most other data lookup caches, this cache is not primed at startup.”);
an in-memory database engine of the in-memory database referencing a model based upon the media data and the sentiment to generate an output comprising the media source, the media publisher, a severity index and a positive predicted impact value upon a brand of the entity (Stevens Par. 158-“ Figures 14A-14B illustrates an analytics/alarm hyper-engine system 538 (see Figure 5) in accordance with some implementations. In some implementations, analytics data is collected and stored for different mission definitions (e.g., mission definition 1402). In some implementations, packet volumes for all streams are continuously calculated according to their publisher time and media type. Low latency access is required for two uses of analytics data— instantaneous monitoring and historical querying. Both instantaneous monitoring and historical querying require loading, organizing and delivering millions of data points. Instantaneous monitoring requires continuous calculation of volume averages to support trend analysis for predictive analytics and threat detection.”; Par. 159-“ In some implementations, the alarm analytics HyperEngine 538 is divided into two main pathways (e.g., sub-components), real-time pathway 1401 (shown in Figure 14A) and a long-term pathway 1403 (shown in Figure 14B), to provide optimum performance for processing, real-time and/or nearly real-time monitoring and historical queries. The real-time pathway 1401 is the entry point for streams of classified packets. In some implementations, a stream of classified packets (sometimes referred to as“classification streams”) exists for each mission definition and comprises packets broadcast to the mission definition as well as information indicating whether the packet was accepted, or not accepted, by the mission definition. The real-time pathway 1401 operates on continuously changing data at high transmission rates while providing fast access to millions of data points. In some implementations, the following tasks are performed within a data flow in the real-time pathway 1401 :
• Receiving classification streams from each executable mission definition;
• Continuously calculating analytics for each classification stream;
• Regularly publishing analytics data to a real-time store;
• Caching real-time data packets to minimize retrieval latency and network traffic; and • Serving applications large quantities of stream analytics data at high speed.”; Par. 103-104)
the in-memory database engine storing the time to react and the positive predicted impact in the in-memory database under a header comprising the media source and the media publisher; (Stevens Par. 132-“ Figure 7 illustrates example data structures for snippet packets 620, author packets 622, and publisher packets 624. Snippet packets 620 include a field for a hash key created by Snippet Hasher 614 for the snippet (Snippet UUID 711), a hash key created by Author Hasher 616 for the author of the snippet (Author UUID 712), and a hash key created by Publisher Hasher 618 for the publisher of the snippet (Publisher UUID 713). Author UUID 712 and Publisher UUID 713 are used by Author/Publisher Correlator 528 (Figure 1) to associate other information about the author and publisher with the snippet in real-time, including an author’s job, gender, location, ethnicity, education, and job status. Snippet packet 620 also optionally includes a title 714, text 715 (e.g., if the snippet corresponds to a social media post), and a timestamp 716, as well as other fields. …“; Par. 533-535-“ Figure 38A through 38C illustrate a method AD06-400 of annotating a post received from the internet with information about the post’s source, e.g., for use in a system for real-time extraction of high-value information from data streams, in accordance with some embodiments. The method AD06-400 is performed at a data filtering system (DFS) (e.g., computer system 520, Figures 5A-5B, or the Figures labelled AD 18) that includes one or more computers (e.g., servers) having a plurality of processors and memory storing programs for execution by the processors. In some implementations, the method AD06-400 is a continuous monitoring process that is performed without user intervention. The DFS receives (AD06-402) a first post from a source. The first post includes first content. In some embodiments, the source is (AD06-404) an author of the first post. In other embodiments, the source is a publisher of the first post. In some embodiments, the first content is user-entered content. In some embodiments, the first content includes text. In some embodiments, the first post is a social media post (e.g., a FACEBOOK post, Tweet, etc.) More generally, the first post can be a packet received from any of the data sources 502 described with reference to Figures 5A-5B and elsewhere in this document.”; Par. 503;Par. 526-“ Unprimed In-Memory Cache - As noted above, the author annotation system AD06-100 uses a hashmap as its first level (level 1) cache AD06-116 database. This cache stores author-attribute data obtained from author-attribute database AD06-102 and, unlike most other data lookup caches, this cache is not primed at startup.”; Par. 395; Par. 667; Par. 841);

Stevens teaches sentiment analysis and the feature is expounded upon by the teaching of Setayesh:
communicating the time to react to a dashboard for display(Setayesh – Par. 36-38-“ For example, if the sentiment of communications around a recently launched product is overwhelmingly negative, an alert may be triggered, thereby notifying the user. This information may be very helpful to the organization in order to timely resolve the issues(s) related to the launched product rather than awaiting reviews in more traditional news avenues. The goal may be to have a “pulse” on the communications and to be timely notified such that the organization may taken appropriate action. Advantageously, the semantic analysis system may be programmed to include an alerting mechanism in order to communicate a nature (or a change in the nature) of messages/communications of interest to the enterprise users. For example, a user may not always have time/be interested in manually logging into the SaaS system to better understand the nature of messages around a particular topic. Rather, the user may be better served by receiving a communication (e.g., email, text, social media message, etc.) when an unusually high number of messages are being circulated about a topic, or when there is a change in the sentiment of messages around a particular topic, or there is a high number of negative comments/posts/messages being receiving for a particular topic, to name a few example situations. To this end, the semantic analysis system allows for the creation of a number of rules based on which alerts may be received. The alerts, which may include valuable information on the nature/change in nature of the conversation surrounding a desired topic, may empower the organization to best tailor a response to any situation/crisis surrounding the business, if any, and may ensure that the organization receives information about an underlying trend/sentiment that may not have been timely received by conventional means. Although many embodiments disclosed here are discussed in the context of enterprise solutions, it should be appreciated that the inventions disclosed herein may apply to any type of individual, entity and/or organization.”; Par. 57-59-“ A user interface component 120 generates the content that is visually displayed to a user at user station 102. The user interface component 120 may also be used to retrieve user inputs through the user interface to control the operations of the topic creation engine 124 and/or message categorizer 125. The user interface component 120 may also be used to view one or more generated alerts…”; Par. 86-dashboard); 
communicating the output to a first dashboard screen listing documents of the media data according to severity index, and a role affected by the media data. (Setayesh - Par. 57-59-“ A user interface component 120 generates the content that is visually displayed to a user at user station 102. The user interface component 120 may also be used to retrieve user inputs through the user interface to control the operations of the topic creation engine 124 and/or message categorizer 125. The user interface component 120 may also be used to view one or more generated alerts….Any of the components/servers in the above-described system may include a bus or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor, system memory (e.g., RAM), static storage device (e.g., ROM), disk drive (e.g., magnetic or optical), communication interface (e.g., modem or Ethernet card), display (e.g., CRT or LCD), input device (e.g., keyboard, touchscreen).”; Par. 86- “For message categorization, the message categorization processor 624 utilizes the semantic space to vectorize the message content. A comparison is performed against the topic vectors to identify one or more topics that may be associated with the message content. If any topics are identified, then the message content can be annotated and/or tagged to identify the topic. Thereafter, the categorized content 644 is released for downstream usage or storage, e.g., to be viewed using a dashboard tool or for routing to a downstream application such as a CRM (customer relations management), HR (human resources), or marketing application.”; Par. 195-196- analysis dashboard) Par. 196-“ Referring now to FIG. 21, an example email alert 2100 is presented. In one or more embodiments, the alert 2100 may comprise a subject 2102 indicating the name of the alert. The email may also indicate a severity or urgency 2104 of the alert. In the illustrated embodiment, the severity is shown to be critical. The contents of the email may further include the number of messages, and the threshold number set as per the rules for the alert, as displayed in the body of the email in portion 2106. The email body may further display the various alert filters set for the messages in portion 2108.”;Par. 172-“ FIG. 15A shows a flowchart 1500 that provides more details of an example approach to apply user rules to the data. At 1502, a query criteria is applied to the sources within the repository. The query criteria may include, for example, indicators, terms, subjectivity, and/or readability criteria. In addition, the query may pertain to socially enriched data from 3.sup.rd parties (e.g., Klout® score, sentiment, entities, categories, tags, classification, etc) Moreover, the query may pertain to demographics derived from multiple sources (such as company, position, income, gender, location, language, time zone).”
in response to a first user input to the first dashboard screen, communicating a second dashboard screen providing an option to adjust the severity index and to update … (Setayesh Par. 165-“Referring now to FIG. 13B an example process flow 1350 of processing messages in the rules engines is illustrated. At 1352, messages are received from the pipeline. At 1354, messages are distributed, through the message distributors based on the topic of the messages. The message distributors access the local configuration store to determine topics, in one or more embodiments. At 1356, the messages are inputted into designated EPNs. The EPNs are updated with rules and their associated CQLs from the rules manager 1308 through a rules adaptor.”; Par. 204-“ Referring now to FIG. 20, an alert log user interface 2000 is presented. The alert log may be accessed by actuating a log tab 2004 from the topic creation dashboard. The alert log provides a log of created logs and allows the user to add new alerts, delete alerts or modify existing alerts. The log comprises individual alerts 2006 that may be viewed in more detail by actuating a desired alert. The alert log may be used to view a set of parameters set for each alert, history of various alerts, a list of email addresses to which alerts were sent to, etc.”); 
receiving a second user input as an adjustment of the severity index (Setayesh Par. 204-“ Referring now to FIG. 20, an alert log user interface 2000 is presented. The alert log may be accessed by actuating a log tab 2004 from the topic creation dashboard. The alert log provides a log of created logs and allows the user to add new alerts, delete alerts or modify existing alerts. The log comprises individual alerts 2006 that may be viewed in more detail by actuating a desired alert. The alert log may be used to view a set of parameters set for each alert, history of various alerts, a list of email addresses to which alerts were sent to, etc.”); 
Stevens and Setayesh are directed to sentiment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the sentiment analysis of Stevens, as taught by Setayesh, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Stevens with the motivation of goal of semantic analysis is that the analyzed data will then be more relevant to the user, because the data corresponds to an underlying context or meaning desired by the user, while disregarding data that is unrelated to the meaning desired by the user even if it contains the same terms. (Setayesh Par. 40).
Stevens in view Setayesh disclose updates sentiment analysis and the feature is expounded upon by Briere:
…and to update the role (Briere Col4 Ln40-50“For example, those within a particular industry who are tasked with following and/or reporting on industry developments, such as reporters or analysts, i.e., Influencers, must have ready and rapid access to industry news and trends. And, those within a particular industry who are tasked with keeping industry followers informed, such as company sales and marketing departments, i.e., Sellers, are equally motivated to get their message out. The resulting challenge is that of achieving the objectives of Influencers, Buyers, and Sellers as efficiently and effectively as possible.”; Col7Ln34-41-The spider engine fetches, analyzes and tracks data outside of the Data Layer 202, such as web sites or databases found elsewhere on the Internet, by periodically monitor a that data and report any changes in its content. And, the payment engine facilitates the entire capture-to-cash cycle for e-commerce within the present invention by automating payment collection, processing, and management over the Network 100.”; Col Ln40-50-The Presentation Layer 206 gathers and displays information to users in visual form on various customizable workspaces, or pages, that provide the users with access to and control over the various functionalities of the present invention.”; Col18 Ln56-67& Col19-The People Section of the Gateway provides functionality for organizations to communicate throughout the Gateway about their key people and the roles played by those people. A fundamental feature of the People Section is its ability to assign ownership and control of roles and responsibilities to various people within an organization, such as who is in charge of booths at tradeshows or who is the organization's representative to a particular forum or association. As organizations grow larger, it is particularly difficult to keep track of such assignments, both internally and externally. Reporters, editors, event organizers, etc., all need to be able to efficiently identify and converse with the right people. The People Section facilitates those communications by clearly assigning specific roles to specific people. As those people leave the organization or change jobs, the roles can be easily re-assigned to others.”)
and receiving a third user input to update the role (Briere Fig. 4; Col7Ln34-41;Col8 Ln3-15The present invention also provides a rich architecture of web-based applications for inputting, accessing, comparing, sharing, challenging, hosting and researching information across the Internet. To exchange data across the Internet as described, the present invention includes a variety of supporting applications, such as various Application Programming Interfaces (APIs), pre-coded routines and hosted environments. Thus, as FIG. 3 illustrates, the Business Logic Layer 204 not only drives data back and forth between the Data Layer 202 and the Presentation Layer 204, but also between the Data Layer 202 and other locations on the Internet.”).
Stevens, Setayesh and Briere are directed to sentiment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the sentiment analysis of Stevens in view of Setayesh, as taught by Briere, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Stevens in view of Setayesh with the motivation of collecting and disseminating information in an organized and systematic manner. (Briere Par. 40).
Regarding Claim 15, 
Stevens teaches
A computer system comprising: one or more processors; a software program, executable on said computer system, the software program configured to cause an in-memory database engine of an in-memory database to: receive from a media source via a media publisher, media data relevant to an entity; (Stevens Par. 116-“ Figures 5A-5B illustrate a data environment that includes data sources 402 and a schematic representation of a massively-parallel computer system 520 for real-time extraction of information satisfying one or more mission definitions (e.g., filter graphs), which may be of high value for a user of the system (hereinafter referred to as“high-value information”) from data streams, according to some implementations. System 520 includes a Harvester 522. Harvester 522 collects posts (e.g., data) from multiple Data Sources 502 (see Figure 5A) such as social media websites, internet forums that host conversation threads, blogs, news sources, etc. In some implementations, the posts include a content portion and one or more source characteristics, such as an author and/or a publisher.”; Par. 7-“In some implementations, a server system is provided to perform the steps of the method. In some implementations, a non-transitory computer readable storage medium storing a set of instructions, which when executed by a server system with one or more processors cause the one or more processors to perform the steps of the method.”; Par. 205); 
perform semantic analysis of the media data to determine a sentiment; Stevens Par. 345-“ In some implementations, the first filter includes one or more of the group consisting of: lexical filters 304, vocabulary filters 306, semantic filters 308, statistical filters 310, thematic ontologies 312, and corrective feedback 314. The first filter can also be embodied as regular expressions, such as the regular expression 402 which accepts phrases like“Best Car Wash Ever,”“Best Burger Ever,” and“Best Movie I have ever seen.”; Par. 642-“ The analysis of social media data, including content and volume changes (e.g., anomaly, spikes), not only enables one to be informed about happenings in the social media world, but also to identify relevant events (e.g., a sudden influx of positive sentiment about a presidential candidate) and ascribe a reason (e.g., cause) for the observed occurrence (e.g., a candidate has dropped out of the race).”);
store the sentiment with the media data in a database in an in-memory database (Stevens Par. 526-“ Unprimed In-Memory Cache - As noted above, the author annotation system AD06-100 uses a hashmap as its first level (level 1) cache AD06-116 database. This cache stores author-attribute data obtained from author-attribute database AD06-102 and, unlike most other data lookup caches, this cache is not primed at startup.”);
reference a model based upon the media data and the sentiment to generate an output comprising the media source, the media publisher, a severity index and a positive predicted impact value upon a brand of the entity (Stevens Par. 158-“ Figures 14A-14B illustrates an analytics/alarm hyper-engine system 538 (see Figure 5) in accordance with some implementations. In some implementations, analytics data is collected and stored for different mission definitions (e.g., mission definition 1402). In some implementations, packet volumes for all streams are continuously calculated according to their publisher time and media type. Low latency access is required for two uses of analytics data— instantaneous monitoring and historical querying. Both instantaneous monitoring and historical querying require loading, organizing and delivering millions of data points. Instantaneous monitoring requires continuous calculation of volume averages to support trend analysis for predictive analytics and threat detection.”; Par. 159-“ In some implementations, the alarm analytics HyperEngine 538 is divided into two main pathways (e.g., sub-components), real-time pathway 1401 (shown in Figure 14A) and a long-term pathway 1403 (shown in Figure 14B), to provide optimum performance for processing, real-time and/or nearly real-time monitoring and historical queries. The real-time pathway 1401 is the entry point for streams of classified packets. In some implementations, a stream of classified packets (sometimes referred to as“classification streams”) exists for each mission definition and comprises packets broadcast to the mission definition as well as information indicating whether the packet was accepted, or not accepted, by the mission definition. The real-time pathway 1401 operates on continuously changing data at high transmission rates while providing fast access to millions of data points. In some implementations, the following tasks are performed within a data flow in the real-time pathway 1401 :
• Receiving classification streams from each executable mission definition;
• Continuously calculating analytics for each classification stream;
• Regularly publishing analytics data to a real-time store;
• Caching real-time data packets to minimize retrieval latency and network traffic; and • Serving applications large quantities of stream analytics data at high speed.”; Par. 103-104)
store the time to react and the positive predicted impact in the in-memory database under a header comprising the media source and the media publisher; (Stevens Par. 132-“ Figure 7 illustrates example data structures for snippet packets 620, author packets 622, and publisher packets 624. Snippet packets 620 include a field for a hash key created by Snippet Hasher 614 for the snippet (Snippet UUID 711), a hash key created by Author Hasher 616 for the author of the snippet (Author UUID 712), and a hash key created by Publisher Hasher 618 for the publisher of the snippet (Publisher UUID 713). Author UUID 712 and Publisher UUID 713 are used by Author/Publisher Correlator 528 (Figure 1) to associate other information about the author and publisher with the snippet in real-time, including an author’s job, gender, location, ethnicity, education, and job status. Snippet packet 620 also optionally includes a title 714, text 715 (e.g., if the snippet corresponds to a social media post), and a timestamp 716, as well as other fields. …“; Par. 533-535-“ Figure 38A through 38C illustrate a method AD06-400 of annotating a post received from the internet with information about the post’s source, e.g., for use in a system for real-time extraction of high-value information from data streams, in accordance with some embodiments. The method AD06-400 is performed at a data filtering system (DFS) (e.g., computer system 520, Figures 5A-5B, or the Figures labelled AD 18) that includes one or more computers (e.g., servers) having a plurality of processors and memory storing programs for execution by the processors. In some implementations, the method AD06-400 is a continuous monitoring process that is performed without user intervention. The DFS receives (AD06-402) a first post from a source. The first post includes first content. In some embodiments, the source is (AD06-404) an author of the first post. In other embodiments, the source is a publisher of the first post. In some embodiments, the first content is user-entered content. In some embodiments, the first content includes text. In some embodiments, the first post is a social media post (e.g., a FACEBOOK post, Tweet, etc.) More generally, the first post can be a packet received from any of the data sources 502 described with reference to Figures 5A-5B and elsewhere in this document.”; Par. 503;Par. 526-“ Unprimed In-Memory Cache - As noted above, the author annotation system AD06-100 uses a hashmap as its first level (level 1) cache AD06-116 database. This cache stores author-attribute data obtained from author-attribute database AD06-102 and, unlike most other data lookup caches, this cache is not primed at startup.”; Par. 395; Par. 667; Par. 841);
Stevens teaches sentiment analysis and the feature is expounded upon by the teaching of Setayesh:

communicating the time to react to a dashboard for display(Setayesh – Par. 36-38-“ For example, if the sentiment of communications around a recently launched product is overwhelmingly negative, an alert may be triggered, thereby notifying the user. This information may be very helpful to the organization in order to timely resolve the issues(s) related to the launched product rather than awaiting reviews in more traditional news avenues. The goal may be to have a “pulse” on the communications and to be timely notified such that the organization may taken appropriate action. Advantageously, the semantic analysis system may be programmed to include an alerting mechanism in order to communicate a nature (or a change in the nature) of messages/communications of interest to the enterprise users. For example, a user may not always have time/be interested in manually logging into the SaaS system to better understand the nature of messages around a particular topic. Rather, the user may be better served by receiving a communication (e.g., email, text, social media message, etc.) when an unusually high number of messages are being circulated about a topic, or when there is a change in the sentiment of messages around a particular topic, or there is a high number of negative comments/posts/messages being receiving for a particular topic, to name a few example situations. To this end, the semantic analysis system allows for the creation of a number of rules based on which alerts may be received. The alerts, which may include valuable information on the nature/change in nature of the conversation surrounding a desired topic, may empower the organization to best tailor a response to any situation/crisis surrounding the business, if any, and may ensure that the organization receives information about an underlying trend/sentiment that may not have been timely received by conventional means. Although many embodiments disclosed here are discussed in the context of enterprise solutions, it should be appreciated that the inventions disclosed herein may apply to any type of individual, entity and/or organization.”; Par. 57-59-“ A user interface component 120 generates the content that is visually displayed to a user at user station 102. The user interface component 120 may also be used to retrieve user inputs through the user interface to control the operations of the topic creation engine 124 and/or message categorizer 125. The user interface component 120 may also be used to view one or more generated alerts…”; Par. 86-dashboard); 
communicate the output to a first dashboard screen listing documents of the media data according to severity index, and a role affected by the media data. (Setayesh - Par. 57-59-“ A user interface component 120 generates the content that is visually displayed to a user at user station 102. The user interface component 120 may also be used to retrieve user inputs through the user interface to control the operations of the topic creation engine 124 and/or message categorizer 125. The user interface component 120 may also be used to view one or more generated alerts….Any of the components/servers in the above-described system may include a bus or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor, system memory (e.g., RAM), static storage device (e.g., ROM), disk drive (e.g., magnetic or optical), communication interface (e.g., modem or Ethernet card), display (e.g., CRT or LCD), input device (e.g., keyboard, touchscreen).”; Par. 86- “For message categorization, the message categorization processor 624 utilizes the semantic space to vectorize the message content. A comparison is performed against the topic vectors to identify one or more topics that may be associated with the message content. If any topics are identified, then the message content can be annotated and/or tagged to identify the topic. Thereafter, the categorized content 644 is released for downstream usage or storage, e.g., to be viewed using a dashboard tool or for routing to a downstream application such as a CRM (customer relations management), HR (human resources), or marketing application.”; Par. 195-196- analysis dashboard) Par. 196-“ Referring now to FIG. 21, an example email alert 2100 is presented. In one or more embodiments, the alert 2100 may comprise a subject 2102 indicating the name of the alert. The email may also indicate a severity or urgency 2104 of the alert. In the illustrated embodiment, the severity is shown to be critical. The contents of the email may further include the number of messages, and the threshold number set as per the rules for the alert, as displayed in the body of the email in portion 2106. The email body may further display the various alert filters set for the messages in portion 2108.”;Par. 172-“ FIG. 15A shows a flowchart 1500 that provides more details of an example approach to apply user rules to the data. At 1502, a query criteria is applied to the sources within the repository. The query criteria may include, for example, indicators, terms, subjectivity, and/or readability criteria. In addition, the query may pertain to socially enriched data from 3.sup.rd parties (e.g., Klout® score, sentiment, entities, categories, tags, classification, etc) Moreover, the query may pertain to demographics derived from multiple sources (such as company, position, income, gender, location, language, time zone).”
in response to a first user input to the first dashboard screen, communicate a second dashboard screen providing an option to adjust the severity index and to update the role (Setayesh Par. 165-“Referring now to FIG. 13B an example process flow 1350 of processing messages in the rules engines is illustrated. At 1352, messages are received from the pipeline. At 1354, messages are distributed, through the message distributors based on the topic of the messages. The message distributors access the local configuration store to determine topics, in one or more embodiments. At 1356, the messages are inputted into designated EPNs. The EPNs are updated with rules and their associated CQLs from the rules manager 1308 through a rules adaptor.”; Par. 204-“ Referring now to FIG. 20, an alert log user interface 2000 is presented. The alert log may be accessed by actuating a log tab 2004 from the topic creation dashboard. The alert log provides a log of created logs and allows the user to add new alerts, delete alerts or modify existing alerts. The log comprises individual alerts 2006 that may be viewed in more detail by actuating a desired alert. The alert log may be used to view a set of parameters set for each alert, history of various alerts, a list of email addresses to which alerts were sent to, etc.”); 
receive a second user input as an adjustment of the severity index (Setayesh Par. 204-“ Referring now to FIG. 20, an alert log user interface 2000 is presented. The alert log may be accessed by actuating a log tab 2004 from the topic creation dashboard. The alert log provides a log of created logs and allows the user to add new alerts, delete alerts or modify existing alerts. The log comprises individual alerts 2006 that may be viewed in more detail by actuating a desired alert. The alert log may be used to view a set of parameters set for each alert, history of various alerts, a list of email addresses to which alerts were sent to, etc.”); 
Stevens and Setayesh are directed to sentiment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the sentiment analysis of Stevens, as taught by Setayesh, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Stevens with the motivation of goal of semantic analysis is that the analyzed data will then be more relevant to the user, because the data corresponds to an underlying context or meaning desired by the user, while disregarding data that is unrelated to the meaning desired by the user even if it contains the same terms. (Setayesh Par. 40).
Stevens in view Setayesh disclose updates sentiment analysis and the feature is expounded upon by Briere:
…and to update the role (Briere Col4 Ln40-50“For example, those within a particular industry who are tasked with following and/or reporting on industry developments, such as reporters or analysts, i.e., Influencers, must have ready and rapid access to industry news and trends. And, those within a particular industry who are tasked with keeping industry followers informed, such as company sales and marketing departments, i.e., Sellers, are equally motivated to get their message out. The resulting challenge is that of achieving the objectives of Influencers, Buyers, and Sellers as efficiently and effectively as possible.”; Col7Ln34-41-The spider engine fetches, analyzes and tracks data outside of the Data Layer 202, such as web sites or databases found elsewhere on the Internet, by periodically monitor a that data and report any changes in its content. And, the payment engine facilitates the entire capture-to-cash cycle for e-commerce within the present invention by automating payment collection, processing, and management over the Network 100.”; Col Ln40-50-The Presentation Layer 206 gathers and displays information to users in visual form on various customizable workspaces, or pages, that provide the users with access to and control over the various functionalities of the present invention.”; Col18 Ln56-67& Col19-The People Section of the Gateway provides functionality for organizations to communicate throughout the Gateway about their key people and the roles played by those people. A fundamental feature of the People Section is its ability to assign ownership and control of roles and responsibilities to various people within an organization, such as who is in charge of booths at tradeshows or who is the organization's representative to a particular forum or association. As organizations grow larger, it is particularly difficult to keep track of such assignments, both internally and externally. Reporters, editors, event organizers, etc., all need to be able to efficiently identify and converse with the right people. The People Section facilitates those communications by clearly assigning specific roles to specific people. As those people leave the organization or change jobs, the roles can be easily re-assigned to others.”)
and receive a third user input to update the role (Briere Fig. 4; Col7Ln34-41;Col8 Ln3-15The present invention also provides a rich architecture of web-based applications for inputting, accessing, comparing, sharing, challenging, hosting and researching information across the Internet. To exchange data across the Internet as described, the present invention includes a variety of supporting applications, such as various Application Programming Interfaces (APIs), pre-coded routines and hosted environments. Thus, as FIG. 3 illustrates, the Business Logic Layer 204 not only drives data back and forth between the Data Layer 202 and the Presentation Layer 204, but also between the Data Layer 202 and other locations on the Internet.”).
Stevens, Setayesh and Briere are directed to sentiment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the sentiment analysis of Stevens in view of Setayesh, as taught by Briere, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Stevens in view of Setayesh with the motivation of collecting and disseminating information in an organized and systematic manner. (Briere Par. 40).

Regarding Claim 20- Cancelled 
Regarding Claim 21, 
A method as in claim 1 wherein the first dashboard screen lists keywords for each document (Stevens – Par. 127-“ The different data sources 502 (e.g., social media websites or other sites that provide comprehensive, real-time information streams, or sites such as internet forums that do not provide streaming posts), can be classified according to their respective connection type and dataset completeness. In some implementations, connection types include “continuous real-time stream” and” scheduled API call.” Dataset completeness can be “full,” indicating all data provided by a connection is collected, and “keyword filtered,” indicating only snippets that match at least one keyword in a specified dataset are received.”; Par. 205”).

Claim 4-5, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al., WIPO Publication No. 2019133928A1 [hereinafter Stevens], in view of Setayesh et al., US Publication No. 20160034571 A1 [hereinafter Setayesh], in further view of Briere et al., US Patent No. 7966369B1 [hereinafter Briere],  and in further view of Roundy et al., US Publication No. 20150261940A1 [hereinafter Roundy]. 
Regarding Claim 4,  Stevens in view of Setayesh in further view of Briere teach A method as in claim 3 wherein…, 
Stevens in view of Setayesh in further view of Briere fail to teach the following feature taught by Roundy:
the media data comprises leaked information of the entity; and the role comprises a leaker of the leaked information. (Roundy Par. 4-5-“ As will be described in greater detail below, the instant disclosure describes various systems and methods for detecting information leakage by an organizational insider by searching public forums used by organizational insiders for messages containing sensitive or confidential data related to the organization and compiling message records containing message summaries and metadata. The systems and methods described herein may then consolidate the message records into message summary records and identify information leakage threats based on the message summary records. In one example, a computer-implemented method for detecting information leakage by an organizational insider may include (1) identifying a set of organizational insiders of an organization, (2) identifying a set of public forums used by one or more organizational insiders, (3) identifying a set of messages posted to one or more public forums, (4) creating a message record corresponding to each message, with the record including a message summary and a set of message metadata fields, (5) consolidating message records with common metadata fields into a message summary record, and (6) identifying, based on the message summary record, an information leakage threat.”; Par. 21-“ For example, and as will be explained in greater detail below, exemplary system 100 may also include an insider identification module 104 that may identify a set of organizational insiders, a forum identification module 106 that may identify a set of public forums used by at least one organizational insider, and a message identification module 108 that identifies a set of messages posted to one or more public forums.”)
Stevens, Setayesh, Briere, and Roundy are directed to sentiment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the sentiment analysis of Stevens in view of Setayesh in further view of Briere ,as taught by Roundy, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Stevens in view of Setayesh in further view of Briere with the motivation of having data-loss-prevention. (Roundy Par. 6).
Regarding Claim 5 and Claim 19, Stevens in view of Setayesh in further view of Briere teach  A method as in claim 1…, and A computer system as in claim 15…
Stevens in view of Setayesh in further view of Briere fail to teach the following feature taught by Roundy:
wherein the media data is received from a web crawler. (Roundy Par. 7-“ In some examples, searching the public forum for messages containing the keyword may include searching the public forum using (1) a search engine, (2) a web crawler, and/or (3) a database query.”)
Stevens, Setayesh, Briere, and Roundy are directed to sentiment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the sentiment analysis of Stevens in view of Setayesh in further view of Briere ,as taught by Roundy, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Stevens in view of Setayesh in further view of Briere with the motivation of having data-loss-prevention. (Roundy Par. 6).

Regarding Claim 10, Stevens in view of Setayesh in further view of Briere teach A method as in claim 9 wherein…, 
Stevens in view of Setayesh in further view of Briere fail to teach the following feature taught by Roundy:
the media data comprises leaked information of the entity; and the role comprises a leaker of the leaked information. (Roundy Par. 4-5-“ As will be described in greater detail below, the instant disclosure describes various systems and methods for detecting information leakage by an organizational insider by searching public forums used by organizational insiders for messages containing sensitive or confidential data related to the organization and compiling message records containing message summaries and metadata. The systems and methods described herein may then consolidate the message records into message summary records and identify information leakage threats based on the message summary records. In one example, a computer-implemented method for detecting information leakage by an organizational insider may include (1) identifying a set of organizational insiders of an organization, (2) identifying a set of public forums used by one or more organizational insiders, (3) identifying a set of messages posted to one or more public forums, (4) creating a message record corresponding to each message, with the record including a message summary and a set of message metadata fields, (5) consolidating message records with common metadata fields into a message summary record, and (6) identifying, based on the message summary record, an information leakage threat.”; Par. 21-“ For example, and as will be explained in greater detail below, exemplary system 100 may also include an insider identification module 104 that may identify a set of organizational insiders, a forum identification module 106 that may identify a set of public forums used by at least one organizational insider, and a message identification module 108 that identifies a set of messages posted to one or more public forums.”)
Stevens, Setayesh, Briere, and Roundy are directed to sentiment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the sentiment analysis of Stevens in view of Setayesh in further view of Briere ,as taught by Roundy, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Stevens in view of Setayesh in further view of Briere with the motivation of having data-loss-prevention. (Roundy Par. 6).
Claim 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al., WIPO Publication No. 2019133928A1 [hereinafter Stevens], in view of Setayesh et al., US Publication No. 20160034571 A1 [hereinafter Setayesh], in further view of Briere et al., US Patent No. 7966369B1 [hereinafter Briere],  and in further view of Roiniotis et al., US Publication No. US 20140089777 A1 [hereinafter Roiniotis]. 
Regarding Claim 22,  Stevens in view of Setayesh in further view of Briere teach A method as in claim 21 wherein the first dashboard screen …, 
Stevens in view of Setayesh in further view of Briere fail to teach the following feature taught by Roiniotis:
… lists documents with an upward arrow for the positive predicted impact and with a downward arrow for a negative predicted impact. (Roiniotis Par. 114-“ Also, the electronic document used for rendition of the graphical interface includes markup of specific typed-attributes represented by or associated with information files on the page, which in response to a user action that arrows mark up identifying typed-attributes usable as targets, sources or qualifiers on the page produces a widget that includes an indicator (e.g. an up arrow) selectable to indicate interest in the arrowed typed-attribute as a target, source, or qualifier and an indicator (e.g. a down arrow) selectable to indicate lack of interest in the arrowed typed-attribute. By selecting the indicator of interest in the arrowed typed-attribute as a target, source, or qualifier, a message is returned to the server which adds the marked up typed-attribute to the interest node as a target, source or qualifier.”)
Stevens, Setayesh, and Briere are directed to sentiment analysis. Roiniotis improves upon analysis It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the sentiment analysis of Stevens in view of Setayesh in further view of Briere ,as taught by Roiniotis, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Stevens in view of Setayesh in further view of Briere with the motivation of targets and qualifiers are applied to the types of attributes and available information files to produce a filtered set. (Roiniotis Abstract).

Regarding Claim 23,  
A method as in claim 22 wherein a header of the first dashboard screen displays: a total number of items; a number of positive items; a number of negative items; and a number of completed items. (Stevens Par. 254-255-“ In some implementations, selecting the plurality of candidate terms according to the predetermined criteria includes using a weighting methodology. In a weighting methodology, the Topic Discovery HyperEngine 586 assigns a weighting (e.g., a score) to each of the candidate terms. These weightings can later be used to select a trimmed lexicon based on additional predetermined criteria (e.g., a predetermined threshold). In some implementations, candidate term weighting is based on a frequency with which the candidate terms appear in the corpus divided by the total number of candidate terms that appear in the corpus (e.g., a local weighting). In some implementations, candidate term weighting is based on one of: total frequency inverse document frequency (“TFIDF”), point-wise or paired mutual information ("PMI") and entropy. In the TFIDF weighting methodology, a weighting for a candidate term is equal to the local weighting of a candidate term divided by the global weighting of the candidate term. The local weighting (e.g., the frequency of the term appearing in the corpus) is equal to the number of times the term appears in the corpus divided by the total number of words in the corpus. For example, if the word“President” appears five times out of one hundred total words, the frequency of the term“President” appearing in the corpus is five percent. The global weighting (e.g., the frequency of the term appearing in the global corpus) is calculated using the same calculation above for local weighting, except a global corpus (e.g., a larger collection of electronic posts as compared to the corpus) is used instead of the corpus. The Topic Discovery HyperEngine 586 can use the TFIDF methodology to discriminate against words that appear frequently in the corpus but also appear frequently in the global corpus and prioritize words that do not appear frequently in the corpus but also do not appear frequently in global corpus.”; Par. 977-978)
      


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20190026786 A1 to Khoury et al. - This disclosure includes implementations of methods, apparatuses, systems, and computer program products related to facilitating the evaluation, generation, and distribution of web content. Particularly, this disclosure is directed to implementations of apparatuses, systems, their methods of use, and computer program products related to generating online content, facilitating its efficient distribution, the monitoring and evaluating of its effectiveness, including the scoring of such web content, the reporting of the same, as wells the assessment and maintenance of the online presence of web-based content providers, such as commercial entities, publishers, advertisers, market influencers, and other interested third parties.; US Patent Publication No. US 20130073336 A1 to Heath - A method, apparatus, non-transitory computer readable storage medium, computer system, network, or system, is provided for using location information, 2D and 3D mapping, social media, and user behavior and information to provide alternative a consumer feedback social media analytics platforms for providing analytic measurements data of online consumer feedback for global brand products or services of past, present or future customers, users, and/or target markets, for companies, organizations, government agencies, and the like, by electronically collecting and analyzing, on a networked computer system using a processor, qualitative or quantitative online social media online communications, activity, and online communications and activity relevant to consumer products or services, or promotions thereof, of interest, in order to provide targeted, location based, 2D or 3D mapped, or impressions to generate online location information data or promotions to provide improved or desired customer perception or sentiment regarding a company's products, services or promotions thereof; 
  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624